
	
		I
		111th CONGRESS
		1st Session
		H. R. 514
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Gallegly
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide that certain amendments made by the Board of
		  Governors of the Federal Reserve System to Regulation Z to prohibit certain
		  unfair, abusive, or deceptive home mortgage lending practices and restricts
		  certain other mortgage practice shall take effect as a matter of law and a new
		  effective date, and for other purposes. 
	
	
		1.Short titleThis act may be cited as the
			 Responsible Subprime Lending
			 Act.
		2.Accelerated
			 effective date for amendments to regulation Z regarding truth in
			 lending
			(a)In
			 generalNotwithstanding paragraph 1(d)(5)–1 of Supplement I to
			 section 226.1 of title 12, Code of Federal Regulations, as added by the final
			 rule of the Board of Governors of the Federal Reserve System amending
			 Regulation Z, relating to Truth in Lending, published July 30, 2008 (73 Fed.
			 Reg. 44605; Docket No. R–1305), or any other provision of law:
				(1)The Board's
			 revisions to Regulation Z under such final rule shall apply as a matter of law
			 to covered loans for which the creditor receives an application after the end
			 of the 30-day period beginning on the date of the enactment of this Act, except
			 for the final rules on advertising, escrows, and loan servicing.
				(2)The final rules
			 on escrows in section 226.35(b)(3) of title 12, Code of Federal Regulations, as
			 amended by such final rule, shall be effective for covered loans for which the
			 creditor receives an application on or after October 1, 2009, but for such
			 loans secured by manufactured housing on or after April 1, 2010.
				(b)ExamplesThe
			 Board of Governors of the Federal Reserve System shall issue a final rule,
			 without regard to the notice and comment procedures under 5 U.S.C. section 553
			 (or without regard to 5 U.S.C. section 553), as soon as possible to revise
			 examples under clauses i., ii., and iii. of paragraph 1(d)(5)–1 of Supplement I
			 referred to in subsection (a) of this section in accordance with the effective
			 dates provided under subsection (a).
			
